Exhibit 10.2
Page 1 of 4
TERM LEASE SUPPLEMENT

                 
Date Prepared: 01/18/10
Customer No.: 8594995
Customer Address
10200 ALLIANCE RD
STE 200
CINCINNATI, OH 45242-4716
 

Installed at Location
10200 ALLIANCE RD
STE 200
CINCINNATI, OH 45242-4716
  Supplement Number: D00G27267
IBM CSO Location: JWQ
IBM CSO Location Address
IBM CREDIT LLC
4111 NORTHSIDE PKWY
ATLANTA, GA 30327-3015
ATTN: JULIANA GUSMAO (EXT. 4144)
Ph: 800-819-8206
Fax: 845-264-6268  


Term Lease Master Agreement No.:
Associated Supplement Nos.:
Summary Supplement No:
Amendment Nos.:
Addendum Nos.:
Quote Letter No.:  


4209635




D0307333302

Customer Reference:

                                                              Location/      
Leased or Financed Item:   Plant Order           (*)                      
Estimated Line   Lessor   Installed   Type Model/Feature   or   Serial   (*)  
Purchase   (*)               Commencement No.   Customer No.   State  
Description   MES No.   No.   Option   Option   Term               /Release Date
001
 
8594995/
6369987
  OH  
2858-A20
N6040 Model A20
          B$   $1   24               01/10
 
                                                            Notwithstanding
anything to the contrary in the Agreement, the parties agree that the payment of
the Rent and/or any associated financing shall commence on the Payment
Commencement Date shown on the face of the Supplement. The Term shall expire at
the end of the number of months specified as “Term” on the Supplement for such
transaction, following the Payment Commencement Date. All other obligations of
the Lessee under the Agreement shall be effective on the Rent Commencement Date.
               
 
                                                        Supplier Name

AVNET INC       Supplier Customer No.

8431809   (*) Security Deposit       (*) Interim
Rent
Applies

NO       Payment Period
QUARTERLY IN ADVANCE

Payment Commencement Date
**         *** Total Amount
Financed
(all pages)
410,974.84       *** Total Rent
(all pages)
Taxes may Apply
57,618.00    

      (*)  
See page 4 for explanations, definitions and additional terms.
  (**)  
First of the month following the date as indicated on the COA or the Date of
Installation.
     
RATE VALIDITY DATE: 01/21/10.
  ***  
Details Available Upon Request.

THE TERM LEASE MASTER AGREEMENT (THE “AGREEMENT”) REFERENCED ABOVE, IS HEREBY
INCORPORATED BY REFERENCE AND LESSEE HEREUNDER SHALL BE BOUND TO THE TERMS AND
CONDITIONS OF THE AGREEMENT AS LESSEE. THE AGREEMENT, THIS SUPPLEMENT AND ANY
APPLICABLE ATTACHMENTS OR ADDENDA ARE THE COMPLETE AND EXCLUSIVE STATEMENT OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN. THESE DOCUMENTS SUPERSEDE
ANY PRIOR ORAL OR WRITTEN COMMUNICATIONS BETWEEN THE PARTIES. BY SIGNING BELOW,
LESSEE REPRESENTS AND WARRANTS THAT LESSEE’S NAME AS SET FORTH IN THE SIGNATURE
BLOCK BELOW IS LESSEE’S EXACT LEGAL NAME, AND THE INFORMATION IDENTIFYING
LESSEE’S STATE OF ORGANIZATION IS TRUE, ACCURATE AND COMPLETE IN ALL RESPECTS.
BY SIGNING BELOW, BOTH PARTIES AGREE TO THE TERMS REPRESENTED BY THIS SUPPLEMENT
AS IT MAY BE AMENDED OR MODIFIED. IF AGREED TO IN WRITING BY LESSEE, LESSEE
AUTHORIZES LESSOR TO CHANGE THE AMOUNT FINANCED AND/OR THE RENT. LESSEE FURTHER
AUTHORIZES LESSOR TO INSERT MACHINE SERIAL NUMBERS ON THIS SUPPLEMENT AS THEY
BECOME AVAILABLE, WITHOUT FURTHER AUTHORIZATION FROM LESSEE. DELIVERY OF AN
EXECUTED COPY OF ANY OF THE DOCUMENTS REFERENCED ABOVE BY FACSIMILE OR OTHER
RELIABLE MEANS SHALL BE DEEMED TO BE AS EFFECTIVE FOR ALL PURPOSES AS DELIVERY
OF A MANUALLY EXECUTED COPY. LESSEE ACKNOWLEDGES THAT LESSOR MAY MAINTAIN A COPY
OF THESE DOCUMENTS IN ELECTRONIC FORM AND AGREES THAT A COPY REPRODUCED FROM
SUCH ELECTRONIC FORM OR BY ANY OTHER RELIABLE MEANS (FOR EXAMPLE, PHOTOCOPY,
IMAGE OR FACSIMILE) SHALL IN ALL RESPECTS BE CONSIDERED EQUIVALENT TO AN
ORIGINAL. IF INDICATED HERE, THE FOLLOWING ATTACHMENTS SHALL APPLY TO AND BE
INCORPORATED BY REFERENCE:

                      Accepted by:                 IBM Credit LLC              
          STREAMLINE HEALTH, INC.                 Lessee
        For or as Lessor:                
 
                   
By:
      By:   /s/ Donald E. Vick, Jr. Interim CFO        
 
  Authorized Signature       Authorized Signature        
 
                            Donald E. Vick, Jr. Interim CFO 1/19/10   (BAR CODE)
[c94910c9491001.gif]                     Name (Type or Print)     Date   Name
(Type or Print)                    Date      
 
                          State of Organization: OH        

 





--------------------------------------------------------------------------------



 



Page 2 of 4
TERM LEASE SUPPLEMENT
CONTINUATION SHEET

                 
Date Prepared: 01/18/10
Customer No.: 8594995
Customer Address
10200 ALLIANCE RD
STE 200
CINCINNATI, OH 45242-4716
 

Installed at Location
10200 ALLIANCE RD
STE 200
CINCINNATI, OH 45242-4716
  Supplement Number: D00G27267
IBM CSO Location: JWQ
IBM CSO Location Address
IBM CREDIT LLC
4111 NORTHSIDE PKWY
ATLANTA, GA 30327-3015
ATTN: JULIANA GUSMAO (EXT. 4144)
Ph: 800-819-8206
Fax: 845-264-6268  


Term Lease Master Agreement No.:
Associated Supplement Nos.:
Summary Supplement No:
Amendment Nos.:
Addendum Nos.:
Quote Letter No.:  


4209635




D0307333302

Customer Reference:

                                                                  Location/    
  Leased or Financed Item:   Plant Order           (*)                  
Estimated Line   Lessor   Installed   Type Model/Feature   or   Serial   (*)  
Purchase   (*)               Commencement No.   Customer No.   State  
Description   MES No.   No.   Option   Option   Term               /Release Date
002
  8594995/
  OH   2858-A20
          B$   $1   24               01/10
 
 
6369987
     
N6040 Model A20
                                   
 
                                               
003
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
004
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
005
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
006
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
007
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
008
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
009
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
010
  8594995/
  OH   2861-001
          B$   $1   24               01/10
 
 
6369987
     
EXN1000 SATA expansion u
                                   
 
                                               
 
                                              Payment Period
 
                                               
 
                                              QUARTERLY
 
                                              IN ADVANCE

RATE VALIDITY DATE: 01/21/10.

 

 



--------------------------------------------------------------------------------



 



Page 3 of 4
TERM LEASE SUPPLEMENT
CONTINUATION SHEET

                 
Date Prepared: 01/18/10
Customer No.: 8594995
Customer Address
10200 ALLIANCE RD
STE 200
CINCINNATI, OH 45242-4716
 

Installed at Location
10200 ALLIANCE RD
STE 200
CINCINNATI, OH 45242-4716
  Supplement Number: D00G27267
IBM CSO Location: JWQ
IBM CSO Location Address
IBM CREDIT LLC
4111 NORTHSIDE PKWY
ATLANTA, GA 30327-3015
ATTN: JULIANA GUSMAO (EXT. 4144)
Ph: 800-819-8206
Fax: 845-264-6268  


Term Lease Master Agreement No.:
Associated Supplement Nos.:
Summary Supplement No:
Amendment Nos.:
Addendum Nos.:
Quote Letter No.:  


4209635




D0307333302

Customer Reference:

                                                      Location/       Leased or
Financed Item:   Plant Order           (*)                   Estimated Line  
Lessor   Installed   Type Model/Feature   or   Serial   (*)   Purchase   (*)    
          Commencement No.   Customer No.   State   Description   MES No.   No.
  Option   Option   Term               /Release Date
011
  8594995/
  OH   2863-004
          B$   $1   24               01/10
 
 
6369987
     
N Series EXN4000
                                   
 
                                               
012
  8594995/
  OH   2863-004
          B$   $1   24               01/10
 
 
6369987
     
N Series EXN4000
                                   
 
                                               
013
  8594995/
  OH   2863-004
          B$   $1   24               01/10
 
 
6369987
     
N Series EXN4000
                                   
 
                                               
014
  8594995/
  OH   2870-582
          B$   $1   24               01/10
 
 
6369987
     
N6040 Model 582
                                   
 
                                               
015
  8594995/
  OH   2870-582
          B$   $1   24               01/10
 
 
6369987
     
N6040 Model 582
                                   
 
                                               
016
  8594995/
  OH   7014-T42
          B$   $1   24               01/10
 
 
6369987
     
RS/6000 System Rack
                                   
 
                                               
017
  8594995/
  OH   7014-T42
          B$   $1   24               01/10
 
 
6369987
     
RS/6000 System Rack
                                   
 
                                               
018
  8594995/
  OH   9SSR-001
      B991440   S   NA   24               01/10
 
 
6369987
     
REMARKETED SERVICEELITE
                                   
 
                                               
019
  8594995/
  OH   9994-001
      B991441   T   NA   24               01/10
 
 
6369987
     
VENDOR SOURCED PRODUCTS/SVCS
                                   
 
                                               
 
                                              Payment Period
 
                                               
 
                                              QUARTERLY
 
                                              IN ADVANCE

RATE VALIDITY DATE: 01/21/10.

 

 



--------------------------------------------------------------------------------



 



TERM LEASE SUPPLEMENT — Additional Terms and Conditions
Supp. No.: D00G27267
Page 4 of 4
OPTION CODES.

     
B
  Lease with fair market value end-of-lease options and Lessor is owner for tax
purposes
B+
  Lease with fair market value end-of-lease options
B’
  Lease with prestated end-of-lease options and Lessor assumes Lessee is owner
for tax purposes
B$
  Lease with $1.00 end-of-lease purchase option and Lessor assumes Lessee is
owner for tax purposes
G
  Lease with fair market value end-of-lease options for tax exempt Lessees
G’
  Lease with $1.00 end-of-lease purchase option for tax exempt Lessees
L
  Lease for used Equipment supplied by Lessor
LG
  Lease for used Equipment supplied by Lessor for tax exempt Lessees
S
  Loan for IBM Financed Items
S’
  Loan for IBM Financed Items for tax exempt Lessees
T
  Loan for non-IBM Financed Items
T’
  Loan for non-IBM Financed Items for tax exempt Lessees

IBM Credit LLC makes no representation whatsoever regarding Lessee’s accounting
treatment related to any transaction under the Agreement or this Supplement.
TERM.
Number: Indicates number of months of the Lease Term.
CO: Coterminous Lease. Term of Equipment and associated item of Equipment expire
simultaneously.
PURCHASE OPTIONS (END-OF-LEASE ONLY).

         
 
  FM:   Fair market sales value at end-of-Lease
 
  CL:   Contact IBM Credit for purchase price
 
  Number:   Prestated purchase percent. Purchase price will be the Unit Purchase
Price times this %.
 
  NA:   Not Applicable
 
  $1:   Purchase price is one dollar ($ 1.00)

INTEREST RATES. The Interest Rate, if stated, is the annual percentage rate
(“APR”) which shall not exceed the lesser of the APR set forth on the front of
this Supplement or the highest rate from time to time permitted by applicable
law.
RATE PROTECTION. The Rates stated on the Supplement are not subject to change if
the Supplement is signed and returned to Lessor by the rate validity date
indicated on the face of the Supplement and Equipment is either (i) supplied by
IBM and installed by the last day of the month of the Estimated Commencement
Date or (ii) not supplied by IBM, and a certificate of acceptance (“COA”) is
signed by Lessee with a Rent Commencement Date on or prior to the last day of
the month of the Estimated Commencement Date stated on the Supplement and such
COA is accepted by Lessor.
RENT COMMENCEMENT DATE. Notwithstanding anything to the contrary in the
Agreement, the Rent Commencement Date for (i) personal computing equipment,
including personal computer-based servers, shall be the date supplied by Lessor
on the COA or (ii) for Equipment supplied by Lessor, shall be the earlier of the
date of installation or seven (7) days after the Release Date or as specified in
the Supplement.
BASE EXTENSIONS. For Equipment and/or Financed Items described as “Base
Extension”, this Supplement amends and restates the terms of the Lease and/or
Financing Transaction for such Equipment and/or Financed Items and incorporates
the terms of the Agreement referenced on this Supplement.
SUPPLEMENT OPTIONS. When indicated on the face of the Supplement, the following
terms and conditions shall apply to transactions indicated in this Supplement.
* INTERIM RENT. The Payment Commencement Date shall be the first day of the
first full Payment Period following the date that would otherwise constitute the
“Rent Commencement Date” under Paragraph 13 of the Agreement and Lessee will pay
interim Rent from such date to the Payment Commencement Date. Such interim Rent
shall be prorated based on the number of days in Payment Period.
* PAYMENT IN ADVANCE. Rent will be due on the first day of each Payment Period
and (except for the invoice for the first Payment Period) will be invoiced one
month before its due date. The invoice for any initial partial Payment Period
and the first full Payment Period will be issued on the first day of the first
full Payment Period following the date of installation.
* PAYMENT IN ARREARS. Rent will be invoiced in advance as of the first day of
each Payment Period and will be due on the day following the last day of the
Payment Period.
* SECURITY DEPOSIT. As a condition to Lessee entering into the transactions
indicated in the Supplement, Lessee has granted to Lessor a security interest in
cash held by Lessor as a security deposit in the amount indicated on the face of
this Supplement, to secure Lessee’s payment obligations under the Agreement.
Lessor may apply any portion of the security deposit against any payment default
and shall hold the security deposit until Lessee’s obligations under the
Agreement are satisfied in full.
TAX EXEMPT REQUIREMENTS (For Options G’, S’ and T’). Lessee represents that
Lessee qualifies as a State or political subdivision of a State for purposes of
Section 103(a) of the Internal Revenue Code of 1986, as amended (“Code”). Any
misrepresentation of Lessee’s status under Section 103(a) is an event of default
under the Agreement. Lessee shall comply with all information reporting
requirements of Code Section 149(e) and Treasury Regulations thereunder. Lessee
shall file the appropriate Internal Revenue Service (IRS) Form 8038-G or
8038-GC. Lessee shall pay Lessor, on demand, a sum to be determined by Lessor,
that will return to Lessor the economic results Lessor would otherwise have
received if: (i) Lessee does not file the above IRS form on a timely basis; or
(ii) IRS rules Lessee does not qualify under Section 103(a) of the Code.
AUTHORITY TO FILE FINANCING STATEMENTS. Lessee hereby authorizes Lessor to file
Uniform Commercial Code (UCC) financing statements relating to the Collateral,
as defined below. Lessee hereby grants to Lessor a first priority security
interest in the Equipment together with all related software (embedded therein
or otherwise), all Financed Items, and all additions, attachments, accessories,
accessions and upgrades thereto and any and all substitutions, replacements or
exchanges for any such item of Equipment or software and any and all proceeds of
any of the foregoing, including, without limitations, payments under insurance
or any indemnity or warranty relating to loss or damage to such Equipment and
Financed Items (“Collateral”).
TRANSFER OF OBLIGATIONS. Lessee agrees that any transaction initiated under this
Agreement shall be binding upon Lessee’s successor and permitted assigns.
ADDITIONAL DEFAULTS AND REMEDIES. If Lessee is in default, Lessee agrees to
surrender to Lessor for return to licensor or owner all licensed program
materials financed hereunder and to destroy any and all copies thereof. If under
applicable law. Lessor is required to comply with standards of commercial
reasonableness applicable to secured financings in disposing of the Equipment.
Lessee agrees that 10 days prior written notice shall constitute adequate notice
of disposition, and any disposition of the Equipment will be conveyed on an “AS
IS” basis and Lessor may disclaim any and all warranties.
FINANCIAL STATEMENTS. Upon request, if not publicly available, Lessee agrees to
provide to Lessor audited financial statements or unaudited financial statements
with Lessor’s approval in such case in form satisfactory to Lessor.
ALTERATIONS; MODIFICATIONS; PARTS. Lessee agrees to (i) allow installation of
any changes, additions, and/or capacity monitoring hardware or software on
Equipment, as required by manufacturer, or permit manufacturer to monitor
Equipment capacity; and (ii) comply with any other terms between Lessee and
Equipment manufacturer, including, but not limited to, those that relate to
Equipment capacity.
RETURN OF EQUIPMENT. Unless otherwise agreed to in writing by the parties and
prior to return to Lessor of each item of Equipment, Lessee is responsible for
removing all information and data, including, but not limited to, programs not
licensed to a specific item of Equipment. Lessor has no obligations to remove
Lessee’s or any other party’s information from an item of Equipment.
LESSEE REPRESENTATIONS. Lessee represents that: (i) any information Lessee may
provide to Lessor related to the acquisition price of Equipment and/or Financed
Items is the true and accurate price charged by and to be paid to Lessee’s
Supplier for such Equipment and/or Financed Items; and (ii) Lessee will use any
funds received from Lessor for acquisition of Equipment and/or Financed Items
for the sole purpose of acquiring such Equipment and/or Financed Items.
LEASE AGREEMENT AMENDMENT. The following terms and conditions only apply to Term
Lease Master Agreements signed prior to January 1997.
LESSEE. Any Parent, Subsidiary or Affiliate of Lessee may enter into a Lease
and/or Financing Transaction (each as defined below) under this Agreement by
signing a Term Lease Supplement (“Supplement”) referencing this Agreement and so
will be bound to the terms and conditions of this Agreement as Lessee. For the
purposes of this Agreement, “Parent” shall mean a business entity that owns or
controls a majority interest of Lessee; “Subsidiary” shall mean a business
entity a majority interest of which is owned or controlled by Lessee; and
“Affiliate” shall mean a business entity under common majority control with
Lessee.
TERM. The initial Term of the Lease or Financing Transaction shall begin on the
Rent Commencement Date and shall expire at the end of the number of months under
“Term” in the Supplement.
OPTIONAL EXTENSION. For purposes of the Optional Extension paragraph, the Rent
shall be calculated as the sum of the Lease payments over the initial Term
divided by the initial Term of the Lease, but for Options B, B+ or L not less
than fair market rental value.
FINANCED ITEMS. Software, program licenses, maintenance, services and other
one-time charges Financed under this Supplement constitute “Financed Items” and
the terms (i) of this Supplement, (ii) any applicable attachments, and (iii) the
Agreement, each as may be amended by addenda, constitute the “Financing
Transaction” for such Financed Items. The parties agree that all references to
“Lease” in paragraphs 37 and 38 shall mean “Lease and/or Financing Transaction”.
TERMS FOR USED EQUIPMENT. This Equipment is provided without any warranty by
Lessor, in accordance with Paragraph 9. It is subject to prior disposition at
any time prior to Lessor’s signature on the Supplement. Rent Commencement Date
will be the earlier of installation or 7 days after Release Date or as noted on
the face of this Supplement. Lessee payment of 3 months Rent as liquidated
damages is required if Lessee cancels its commitment to lease after Lessor’s
Supplement acceptance but before the Equipment is delivered and accepted by
Lessee. Lease expiration notice shall be as soon as practicable if the Term is
3 months or less. If Equipment is unmodified, manufactured and assembled by or
for IBM and IBM installs and maintains the Equipment, Lessee may exercise the
Lessor’s quality satisfaction guarantee within 90 days of the Release Date. At
Lessor’s option, the Equipment will either be replaced with equivalent Equipment
or returned to Lessor and the Lease terminated with any payments made to Lessor
refunded.
TERMS FOR NON-IBM EQUIPMENT AND FOR EQUIPMENT NOT SOURCED FROM IBM.
Notwithstanding anything to the contrary in the Agreement, for purpose of this
Supplement, “Lessee’s Supplier” shall be the party with whom Lessee has
contracted to purchase Equipment, license program materials or acquire services
leased or financed herein. Except for paragraphs 41 and 43, all references in
the Agreement to “IBM” shall mean “Lessee’s Supplier”. Any occurrences of “or
Effective Date for Additional License” in the Agreement are deleted. Any
reference to “Estimated Shipment Date” shall mean “Estimated Commencement Date”.
Except for personal computing equipment, including personal computer-based
servers, the Rent Commencement Date shall be the date Lessee designates on a
COA. Any terms and conditions applicable to Option B shall also apply to Options
B+ and L. Lessee shall return the Equipment in good condition and working order,
wear and tear excepted and qualified for the manufacturer’s approved maintenance
service. Should Lessee elect to alter or modify the Equipment, any Lessor-owned
Parts that Lessee removes shall remain Lessor’s property and Lessee is not
permitted to make such Parts available for sale, transfer, exchange or other
disposition without Lessor’s prior written consent. If Lessor consents to a
disposition of the removed Parts, the restoration must be with parts Lessor owns
or supplies, or those supplied by a source approved by Lessor. For the purposes
of the Agreement, a “Part” is any component or element of the Equipment.

 

